
	
		II
		109th CONGRESS
		2d Session
		S. 2773
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the Federal Government to purchase fuel
		  efficient automobiles, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Government Fleet Fuel Economy Act
			 of 2006.
		2.Federal fleet
			 fuel economySection 32917 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(a)New
				vehicles
					(1)In
				generalExcept as provided in paragraph (2), each passenger
				vehicle purchased, or leased for at least 60 consecutive days, by an executive
				agency after the date of the enactment of the Government Fleet Fuel Economy Act of 2006
				shall be as fuel efficient as possible.
					(2)WaiverAn
				executive agency may submit a written request to Congress for a waiver of the
				requirement under paragraph (1) in an emergency
				situation.
					.
		
